                       Case 4:19-cr-00235-JM Document 9 Filed 06/04/20 Page 1 of 2
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                                                                                                                         FILED
                                                                                                                  EAs--M.-H_NDISTRICT COURT
                       Sheet 1                                                                                               DISTRICT ARKANSAS



                                     UNITED STATES DISTRICT COURTJAMes
                                                         Eastern District of Arkansas                     By: _    _:'/1Jlflltt1.3_!:C~K:,~C~l~E~R~K
                                                                     )                                                                  DEPCLERK
            UNITED STATES OF AMERICA                                 ) JUDGMENT IN A CRIMINAL CASE
                                V.                                   ) (For Revocation of Probation or Supervised Release)
                                                                     )
                    SHELVIN JACKSON                                  )
                                                                     ) Case No. 4:19-cr-00235-JM-1
                                                                     ) USM No. 12534-010
                                                                     )
                                                                     ) J. Brooks Wiggins
                                                                                                Defendant's Attorney
THE DEFENDANT:
l!'1' admitted guilt to violation of condition(s)       ~1~2~3~a=n~d~4~----- of the term of supervision.
D   was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number             Nature of Violation                                                            Violation Ended
1 - Mandatory                 Violation of federal, state, or local law                                     09/03/2019

2 - Mandatory                   Unlawful possession of a controlled substance                               09/03/2019

3 - Standard (7)                Unlawful use of controlled substance                                        09/03/2019

4 - Standard (1)                Leaving judicial district without permission of probation officer           09/03/2019

       The defendant is sentenced as provided in pages 2 through _ _2__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 7334                                                   /04/2020
                                                                                                       osition of Judgment
Defendant's Year of Birth:           1978

City and State of Defendant's Residence:
Malvern, Arkansas
                                                                                               ODY JR., U.S. DISTRICT JUDGE



                                                                                         /     J        Date
                       Case 4:19-cr-00235-JM Document 9 Filed 06/04/20 Page 2 of 2
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2- Imprisonment
                                                                                             Judgment - Page   -=2~    of   2
DEFENDANT: SHELVIN JACKSON
CASE NUMBER: 4:19-cr-00235-JM-1


                                                             IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
12 MONTHS to run consecutive to the sentence the defendant is currently serving in the Arkansas Department of
Correction from Columbia County Circuit Court Case No. 14-CR-19263; with no term of supervised release to follow



     ij( The court makes the following recommendations to the Bureau of Prisons:
The Court recommends the defendant participate in residential or nonresidential substance abuse treatment during
incarceration. The Court recommends placement in the FCI Texarkana, Texas, facility to allow the defendant to
remain near his family.

     ij( The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
         D    at   _________ D                        a.m.      D    p.m.   on
         D    as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         D    before 2 p.m. on
         D    as notified by the United States Marshal.
         D    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                   to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                          UNITED STATES MARSHAL


                                                                            By---------------------
                                                                                       DEPUTY UNITED STATES MARSHAL
